 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              2:19-MC-00201-TLN-AC
12                         Plaintiff,
                                                            CONSENT JUDGMENT OF FORFEITURE
13                 v.
14   APPROXIMATELY $9,480.00 IN U.S.
     CURRENCY,
15
                           Defendant.
16

17          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

18          1.     On June 5, 2019, inspectors with the United States Postal Inspection Service (“USPIS”)

19 seized Approximately $9,480.00 in U.S. Currency (hereafter “defendant currency”) during a parcel

20 interdiction at the Processing and Distribution Center located in West Sacramento, California.

21          2.     USPIS commenced administrative forfeiture proceedings, sending direct written notice to

22 all known potential claimants and publishing notice to all others. On or about August 21, 2019, USPIS

23 received a claim from Alfred Bucci (“Bucci” or “claimant”) asserting an ownership interest in the

24 defendant currency.

25          3.     The United States represents that it could show at a forfeiture trial that on June 5, 2019,

26 USPIS conducted a parcel interdiction at the Processing and Distribution Center located at 3775

27 Industrial Boulevard, West Sacramento, California. During the interdiction, law enforcement officials

28 identified a parcel that bore markers consistent with parcels used for shipping contraband, Express Mail
                                                         1
                                                                                        Consent Judgment of Forfeiture
 1 parcel # EL025308662US. The parcel was addressed to Mike Matthews, 4817 Lippit Lane,

 2 Sacramento, CA 95820, with the following return address: Alfred Bucci, 31 Kings Grant Rd,

 3 Saunderstown, RI 02874.

 4          4.      The United States represents that it could further show at a forfeiture trial that the parcel

 5 was presented to a drug detection dog, who positively alerted to the presence of the odor of narcotics.

 6          5.      The United States represents that it could further show at a forfeiture trial that on June 5,

 7 2019, law enforcement left a notice referencing the parcel at the recipient address. Shortly after, law

 8 enforcement received a call from an adult male who identified himself as Mike Matthews (“Matthews”).

 9 Matthews stated he was not expecting any parcel and gave consent to search the parcel. Inside the parcel,

10 law enforcement found currency. When law enforcement informed Matthews of the contents and the

11 positive alert by a drug detection dog, Matthews stated the parcel should contain approximately

12 $10,000.00 as payment for two months of mixing and mastering music. Matthews provided contact

13 information for the sender. Law enforcement left a voicemail for Bucci and he returned their call on June

14 6, 2019. Bucci acknowledged he sent money in the parcel, but would not say what the money was for.

15 Inside the parcel was a Priority Mail envelope with the same address as the outside label. Inside the

16 Priority Mail envelope was a manila envelope containing cash totaling $9,480.00. The currency

17 consisted mainly of $20 bills, making up $6,140.00 of the total $9,480.00. The parcel did not contain any

18 notes, receipts, or instructions.

19          6.      The United States could further show at a forfeiture trial that the defendant currency is

20 forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

21          7.      Without admitting the truth of the factual assertions contained above, claimant

22 specifically denying the same, and for the purpose of reaching an amicable resolution and compromise

23 of this matter, claimant agrees that an adequate factual basis exists to support forfeiture of the defendant

24 currency. Alfred Bucci acknowledged that he is the sole owner of the defendant currency, and that no

25 other person or entity has any legitimate claim of interest therein. Should any person or entity institute

26 any kind of claim or action against the government with regard to its forfeiture of the defendant

27 currency, claimant shall hold harmless and indemnify the United States, as set forth below.

28          8.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this
                                                          2
                                                                                          Consent Judgment of Forfeiture
 1 is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

 2          9.      This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in

 3 which the defendant currency was seized.

 4          10.     The parties herein desire to settle this matter pursuant to the terms of a duly executed

 5 Stipulation for Consent Judgment of Forfeiture.

 6          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

 7 AND ADJUDGED:

 8          1.      The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by and

 9 between the parties.

10          2.      Upon entry of this Consent Judgment of Forfeiture, $4,740.00 of the Approximately

11 $9,480.00 in U.S. Currency, together with any interest that may have accrued on the total amount

12 seized, shall be forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6), to be disposed of

13 according to law.

14          3.      Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

15 $4,740.00 of the Approximately $9,480.00 in U.S. Currency shall be returned to claimant Alfred Bucci

16 as directed following the entry of judgment.

17          4.      The United States of America and its servants, agents, and employees and all other

18 public entities, their servants, agents and employees, are released from any and all liability arising out

19 of or in any way connected with the seizure or forfeiture of the defendant currency. This is a full and

20 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

21 seizure or forfeiture, as well as to those now known or disclosed. Claimant waived the provisions of

22 California Civil Code § 1542.

23          5.      No portion of the stipulated settlement, including statements or admissions made

24 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

25 Rules of Evidence.

26          6.      All parties will bear their own costs and attorney’s fees.

27          7.      Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

28 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause
                                                       3
                                                                                         Consent Judgment of Forfeiture
 1 for the seizure of the above-described defendant currency.

 2         IT IS SO ORDERED
 3 DATED: January 21, 2020

 4                                                              Troy L. Nunley
                                                                United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
                                                                                 Consent Judgment of Forfeiture
